Citation Nr: 1144260	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as due to service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970, September 1997 to June 1998, August 1998 to March 2000, March 2000 to September 2001, and June 2002 to January 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision rendered by the Ft. Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the RO did not adjudicate the Veteran's claim on a secondary basis.  However, the Veteran has raised the contention that his cervical spine radiculopathy is at least in part related to his service-connected right shoulder disability.  See, e.g., a statement from the Veteran dated in September 2011.  Accordingly, the Board will consider the Veteran's cervical spine claim on both a direct and secondary basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue of entitlement to a disability rating in excess of 10 percent for service-connected right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this claim in November 2010 for either the RO or AMC to schedule the Veteran for a VA examination in order to determine whether his diagnosed cervical spine disability was related to his military service.  

The Veteran was afforded a VA examination in December 2010.  After examination of the Veteran and review of his claims folder, the VA examiner declined to diagnose the Veteran with a cervical spine disability in a June 2011 addendum.  She reported that "X-rays negative for pathology.  Previous Cervical spine MRI negative for pathological conditions.  Examination of 12/20/10 was negative for objective findings."  Because no cervical spine disability was diagnosed, the VA examiner did not render an opinion as to whether the Veteran's cervical spine disability was related to his military service. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although a cervical spine disability was not rendered during the December 2010 VA examination, the Board observes that the presence of a cervical spine disability, namely cervical radiculopathy, has been noted during the appeals period.  See, e.g., a VA treatment record dated in September 2006.  There is no medical opinion of record which suggests a relationship between the Veteran's previously diagnosed cervical radiculopathy and his military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed cervical radiculopathy is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, in the November 2010 Remand instructions, the Board specifically directed the VA examiner that "in rendering any opinions, he/she should consider the relevant lay testimony of record describing the Veteran's current and past symptoms and any continuity of symptomatology."  As discussed above, the Veteran was afforded a VA examination for his cervical spine disability in December 2010, and in the June 2011 addendum, the VA examiner declined to diagnose the Veteran with a cervical spine disability, to include cervical radiculopathy.  Crucially, however, the VA examiner failed to address medical evidence indicating a continuity of cervical radiculopathy symptomatology, namely private treatment records from W.L., M.D. dated in October 2003 (less than a year after the Veteran's discharge from service) documenting an impression of cervical radiculopathy.  As such, the Board finds that another remand is also required for compliance with its November 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board finally notes that in the December 2010 VA examination report, the VA examiner concluded after examination of the Veteran that "[the Veteran's] subjective report of radiculopathy is at least as likely as not due to his [service-connected] right shoulder condition."  The VA examiner did not offer a rationale for her conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Moreover, as discussed above, the VA examiner declined to diagnose the Veteran with a cervical spine disability manifested by cervical radiculopathy in the June 2011 addendum.  In light of these ambiguities, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed cervical radiculopathy is related to his service-connected right shoulder disability.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in December 2010.  The examiner should again review the Veteran's claims file and provide an opinion as to the following:

a. whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's previously diagnosed cervical spine disability, to include cervical radiculopathy, is related to his military service;
 
b. whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's previously diagnosed cervical spine disability, to include cervical radiculopathy, was (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right shoulder disability.  If the examiner finds that the cervical spine disability is aggravated by the service-connected right shoulder disability, then she should quantify the degree of aggravation, if possible.

The examiner should indicate in her report whether or not the claims file was reviewed.  The examiner is specifically advised that in rendering any opinions, she should consider the relevant lay testimony of record describing the Veteran's current and past symptoms and any continuity of symptomatology, to include treatment for cervical radiculopathy by Dr. W.L. in October 2003.  A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



